Exhibit 10.10 OFFICE LEASE THIS OFFICE LEASE (this “Lease”) is made as of March 31, 2009, by and between SEMGROUP ENERGY PARTNERS, L.L.C., a Delaware limited partnership (“Landlord”), and SEMCRUDE, L.P., a Delaware limited partnership (“Tenant”). RECITALS WHEREAS, Landlord owns the real property described on the Exhibit A attached hereto and made a part hereof (the “Real Property”), and Landlord owns the buildings and improvements located on the Real Property, including without limitation a building comprising office space and garage (the “Building”), together with all landscaped areas, driveways, surface parking lots, sidewalks, fencing, exterior lighting and other appurtenances to the Building (the “Common Areas”). WHEREAS, Landlord desires to lease to Tenant, and Tenant desires to lease from Landlord, all that portion of the interior of the Building comprising office space (the “Leased Premises”), not including the portion on the first floor to be retained by Landlord as shown on the Exhibit B attached hereto and made a part hereof (“Landlord’s Office Space”), on the terms and conditions set forth herein.Landlord and Tenant acknowledge that the garage space in the Building shall be used and occupied exclusively by Landlord and Tenant shall have no right to use or occupy such garage space.For purposes of this Lease, the parties agree that the Leased Premises contains 11,856 rentable square feet, and the Landlord’s Office Space contains 2,900 rentable square feet, and the Building, inclusive of office space and garage space, contains 28,448 square feet. 1.TERM. The term of this Lease (the “Term”) shall begin on
